                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                       LITTLE ROCK DIVISION

MICHAEL W. STEWART                                                 PLAINTIFF

v.                         No. 4:17-CV-00619-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                                DEFENDANT



                                  JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is AFFIRMED. Judgment is

entered in favor of the Commissioner.

      So ordered this 9th day of January, 2019.

 




                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




 
